Mr. Justice Phillips delivered the opinion of the court: The claimant, Frank Schmania, executor of the estate of Lorenz Schmania, deceased, brings this suit for a refund of inheritance tax erroneously paid under Section 10 of the inheritance tax law in the sum of $244.26, which amount was paid by an erroneous order of the county judge. An appeal was in due time taken to the county court, and on proper hearing at which the Attorney General was represented the county court revérsed the order and ordered the said sum, so erroneously paid, refunded. The evidence supports the claim, which is likewise admitted by the Attorney General in this case, who consents to an award for the sum so erroneously paid. An award in the sum of $244.26 to claimant.